Broyles, C. J.
1. Under repeated decisions of the Supreme Court and of this court the allowance of an amendment to an accusation, over the objections of the accused, is not a ground of a motion for a new trial.
2. Under the facts of the case the denial of the motion for a continuance of the case was not error.
3. None of the other special grounds of the motion for a new trial shows cause for a reversal of the judgment below.
4. The evidence was sufficient to authorize the finding of the jury, and the refusal to grant a new trial was not error.

Judgm&nt affirmed.


Luhe and Bloodworth, JJ., eoneur.